MEMORANDUM **
Under the Social Security Act, “disabled” is defined as the inability to engage in any substantial gainful activity by reason of a medically-determinable impairment that has lasted, or can be expected to last, for a continuous period of not less than 12 months. 42 U.S.C. § 1382c(a)(3)(A). Here, the medical evidence and testimony from the vocational expert supported the administrative law judge’s (ALJ’s) determination that Mr. Lee was not disabled during the closed period, because he suffered from an impairment that improved with conservative treatment, and he thus retained functional capacity to perform “light” work.
The ALJ provided specific and legitimate reasons for not fully crediting Mr. Lee’s testimony that he was incapable of doing any work. As the ALJ noted, Mr. Lee testified that his condition improved with conservative treatment and could be controlled with medication. When the ALJ concluded that Mr. Lee retained the capacity to work as a cashier, Mr. Lee objected because he was “overqualified.” The ALJ correctly responded, “I understand that you’re over qualified for these jobs. The issue is whether there are jobs out there ... that you could perform.” The ALJ applied the proper legal standard, and substantial evidence supports her conclusion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.